ON MOTION FOR REHEARING.
GRAVES, Judge.
In this cause the statement of facts is in the same condition as that in our No. 22481, S. E. Williams v. State, in which a motion for a rehearing by the appellant was this day overruled. (Page 634 of this volume) For the reasons therein set forth, which apply with equal force to the present statement of facts, we cannot consider the same. There are no bills of exceptions that can be appraised without such statement.
The motion will therefore be overruled.